JOHNSTONE, Justice.
The petitioner seeks to have this Court direct the Court of Civil Appeals to withdraw its order granting J.F.’s petition for a writ of mandamus.
“A writ of mandamus is an extraordinary remedy that requires the showing of: (1) a clear legal right in the petitioner to the order sought; (2) an imperative duty on the respondent to perform, accompanied by a refusal to do so; (3) the lack of another adequate remedy; and (4) the properly invoked jurisdiction of the court.” Ex parte McNaughton, 728 So.2d 592, 594 (Ala.1998).
Having not presented this Court with a copy of all the materials submitted by J.F. *389to the Court of Civil Appeals, and having omitted other necessary materials as well, the petitioner has failed to show “a clear legal right ... to the order sought.” Therefore, the petition is due to be, and is, denied.
WRIT DENIED.
MADDOX, HOUSTON, COOK, SEE, LYONS, BROWN, and ENGLAND, JJ., concur.